IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


UNITED NATIONAL INSURANCE      : No. 207 MAL 2014
COMPANY,                       :
                               :
               Petitioner      : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
                               :
           v.                  :
                               :
                               :
FIREMEN'S INSURANCE COMPANY OF :
WASHINGTON, DC AND BERKLEY     :
MID-ATLANTIC GROUP,            :
                               :
               Respondents     :


                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.